By the Court, Sanderson, J.:
The complaint states a cause of action, and the demurrer should have been overruled. It shows that certain parties, seven in number, therein named, in 1860, formed themselves into a mining association under the style of the Potosí Company, for the purpose of mining for gold and silver in the then Territory of Utah, now State of ¡Nevada, and to that end they made claim to and took possession of one thousand and four hundred feet of a certain ledge, with its dips, angles and spurs, there situated, in accordance with the usage and custom which prevailed in that locality whereby they each became vested with the title to an undivided interest of two hundred feet. That the interests so acquired by them could be sold and conveyed, under the usages and customs then and there existing, by delivery of possession without deed or other instrument in writing. That Joseph Blodgett, one of said parties, subsequently died intestate, and seized and possessed of an undivided interest of two hundred feet, less *230one eighth, thereof, leaving the plaintiffs his heirs at law, who, under the laws then and there in force, took the same by descent in certain proportions. That subsequently the then owners of the mining claim, including the plaintiffs, concluded to erect themselves into a corporation under the laws of the State of California and take the stock of such corporation in place of their respective interests in the ledge. That this plan was carried out, and the corporation known as the Potosí G-old and Silver Mining Company was created, to which full and exclusive possession of the ledge was given by the then owners, upon the agreement and understanding that the corporation should issue to them respectively its certificates of stock in proportion to their interests in the ledge. That said corporation entered and took possession in pursuance of said understanding, and-thereby succeeded to and became vested with the title to said ledge upon the condition and trust aforesaid, and still owns and holds the same. It is then alleged that the corporation has failed and refused, and still does, to issue to the plaintiffs certain certificates of stock to which they are entitled under said agreement, notwithstanding they have repeatedly demanded the same, and appropriate relief is prayed for.
If what is said as to the usages, customs and laws of Utah, and as to the facts of the case, be true, the plaintiffs are entitled to the relief which they seek, beyond all controversy, and we are at a loss to perceive upon what ground the claim of the respondents, that the complaint does not state a cause of action, can be sustained. The complaint does not show, as claimed by the respondents, that the title to the ledge is still in the original locators or their heirs. On the contrary, it shows that the title is in the corporation. Under the usages and customs alleged to be then and there in force, no deed or conveyance in writing was requisite in order to vest the title in the corporation. A delivery of the possession was all that was requisite. That was done, and the corporation having accepted the possession became vested with the title to the ledge and bound to issue its stock to the *231former owners, in pursuance of the agreement under which it acquired its title.
Judgment reversed and cause remanded for further proceedings.
Mr. Justice Rhodes expressed no opinion.